Notice of Pre-AIA  or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 11-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram et al. (U.S. Pub. 2012/0243232 Al) in view of Clark (U.S. Pub. 2015/0219295).
Regarding claim 1, Bertram et al. discloses an LED light mounted to a light box cover (Fig. 2, ref. no. 6 for LEDs, para. 0006, 12 for light, box cover); a top slide cover (4); a slide block (10, 11, 13); and a lock bracket (18); wherein the light box cover is sandwiched between the top slide cover and the slide block (Fig. 2). Bertram does not disclose the gimbal feature. Clark discloses wherein the top slide cover (Figs. 5-6, see 420) , slide block (402), and lock bracket (Fig. 6, see 220) function as a three-axis gimbal (para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the gimbal of Clark in the apparatus of Bertram to increase the number of degrees of freedom of the apparatus.
Concerning claim 2, Bertram et al. discloses wherein the lock bracket is movable from a locked position where the lock bracket compresses the light box cover between the slide block and top slide cover to prevent movement of the light box cover and an unlocked position where the lock bracket allows movement of the light box cover (Fig. 2, see screw 19).
Regarding claim 3, Bertram et al. discloses a threaded rod (19) attached to the light box cover and to the lock bracket (Fig. 2), wherein rotating the threaded rod in a direction moves the lock bracket to a locked position and wherein rotating the threaded rod in an opposite direction moves the lock bracket to an unlocked position (Fig. 2, see screw that can be moved up and down).
Concerning claim 4, Bertram et al. discloses a knob on the threaded rod (Fig. 2, see top of 19), distal to the lock bracket (Fig. 2, if screw moved up, distal to light bracket 18).
Regarding claim 5, Bertram et al. discloses a threaded rod (19) attached to the light, box cover (Fig. 2), wherein rotating the threaded rod in a direction cornpressest.be slide block against, the light box cover and wherein rotating the threaded rod in an opposite direction releases compression between the slide block and the light box cover (Fig. 2, screw 19 moves up and down).
Concerning claim 6, Bertram et al. discloses further comprising a knob on the threaded rod, distal to the light box cover (top of 19).
Concerning claim 11, Bertram et al. discloses a top slide cover (4, Fig. 2) having an interior surface (see area with LEDs 6); a slide block having an exterior surface (Fig. 2, see inside of 11 at 10 and 13); a light box cover sandwiched between the top slide cover interior surface and the slide block exterior surface (Fig. 2); and a lock bracket (18).  
Bertram does not disclose the gimbal feature. Clark wherein the top slide cover, slide block, and lock bracket function as a three-axis gimbal allowing the LED light to be moved front-to-back. Left-to-right, and rotate about the LED light vertical axis (para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the gimbal of Clark in the apparatus of Bertram to increase the number of degrees of freedom of the apparatus.
Regarding claim 12, Bertram et al. discloses wherein the lock bracket is movable from a locked position where the lock bracket compresses light box cover between the slide block and top slide cover and an unlocked position where the lock bracket does not compress the light box cover between the slide block and the top slide cover (Fig. 2, see lock bracket 18, with screw 19 to release or attach the bracket).
Concerning claim 13, Bertram et al, discloses a threaded rod (19) attached to the lock bracket (18, Fig. 2), wherein rotating the threaded rod in a direction moves the lock bracket to a locked position and wherein rotating the threaded rod in an opposite direction moves the lock bracket to an unlocked position (Fig. 2, see screw 19 to release or attach the bracket).
Regarding claim 14, Bertram et al. discloses a knob on the threaded rod, distal to the lock bracket (top of screw 19).

Regarding claim 16, Bertram et al. discloses a knob on the threaded rod, distal to the light box cover (see top of screw 19).
Concerning claim 18, Bertram et al. discloses a top slide cover (4, Fig. 2); a slide block (see the inside of 11 at 10 and 13); and an LED light mounted to a light box cover (Fig. 2, see LED 6 and light box cover 12), the light box cover being sandwiched between the top slide cover and the slide block (Fig. 2); and a threaded rod attached to the light box cover (see screw 19 attached to lock bracket 18 attached to 11 attached to light box cover 12); wherein rotating the threaded rod in a direction compresses the light box cover between the slide block and top slide cover to prevent movement of the light box cover (Fig. 2;, see screw 19 and lock bracket 18) and rotating the threaded rod in an opposite direction releases compression on the light box cover between the slide block and the light box cover (Fig. 2, see screw 19 and lock bracket 18). (Please note that nothing in the claim requires that the threaded rod be directly attached to the light box cover.)  Bertram fails to disclose a gimbal.
Clark discloses wherein the top slide cover (Figs. 5-6, 420), slide block (140, 122), and threaded rod function (140) as a three-axis gimbal (para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the gimbal of Clark in the apparatus of Bertram to increase the number of degrees of freedom of the apparatus.
Regarding claim 19, Bertram et al. discloses a knob on the threaded rod (see top of screw 19), distal to the top slide cover (Fig. 2, when screw goes up, then top is distal to the top slide cover).
Concerning claim 21, Bertram et al. discloses a lock bracket (18, Fig. 2) wherein the lock bracket is movable from a locked position where the lock bracket compresses the light box cover between the slide block and top slide cover to prevent movement of the light box cover and an unlocked position where the lock bracket allows movement of the light box cover (Fig, 2, see screw 19 that attaches/release the lock bracket to compress/decompress the apparatus respectively).
Claim 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram et al. in view of Clark and Lawlor (U.S. Pub. 2015/0345761).
Regarding claims 8 and 20, Bertram et al. and Clark fail to disclose vent slots as required by the claim. Lawlor discloses the top slide cover comprises vent slots (Fig. 2, see slots between spines 150). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the vents of Lawlor in the apparatus of Bertram et al. to cool the apparatus,
Concerning claim 9, Bertram et al. and Clark fail to disclose the spine as required by the claim.  LawIor discloses where in the top sIide cover comprises a spine (150, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the spines of Lawlor in the apparatus of Bertram et al. and Clark to cool the apparatus.
Claims 10, 17 and 22 is/are rejected under35 U.S.C. 103 as being unpatentable over Bertram et al. in view of Clark and Johnson et al. (U.S. Pub. 018/0023790).
Regarding claims 10, 17, and 22 Bertram et al. and Clark fail to disclose numerical indicators. Johnson et al. discloses wherein the light box cover comprises numeric indicators (Fig. 4, see 302).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the numeric indicators of Johnson et al. in the apparatus of Bertram et al. and Clark to enable one to read the settings on the apparatus.
Claim 7 is/are rejected under35 U.S.C. 103 as being unpatentable over Bertram et al. in view of Clark and Harwood et al. (U.S. Pub. 2010/0110698).
Regarding claim 7, Bertram et al. and Clark fails to disclose slots as required in the claim. Harwood et al. discloses wherein the slide block comprises vent slots (Fig. 1, see 44).
It would have been obvious to one of ordinary1 skill in the art at the time the application was filed to use the slots of Harwood et al. in the apparatus of Bertram et al. and Clark to cool the apparatus.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot I view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON E PAYNE whose telephone number is (571)272-2379. The examiner can normally be reached on 9AM-7PM (MWF), 9AM-5PM (T/TH) EST.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant tis encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2875